UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BOISEY CALDWELL,

                                      Plaintiff,
                                                          19 Civ. 8253 (KPF)
                           -v.-

OFFICER GERONIMO GERMAN, Shield                                ORDER
No. 11218 POM,

                                      Defendant.

KATHERINE POLK FAILLA, United States District Judge:

       Plaintiff filed the complaint in this action on September 4, 2019. (Dkt.

#1). On February 13, 2020, the Court ordered the parties to appear for an

initial pretrial conference in this case on March 25, 2020, at 12:00 p.m. in

Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, NY 10007. (Dkt. #16). Since the filing of his complaint, Plaintiff has filed

several documents on the docket. (See, e.g., Dkt. #14, 15, 18, 19, 20, 21, 22,

23, 24, 25). The Court does not need further documents from Plaintiff in

advance of the conference. Accordingly, Plaintiff is hereby ORDERED to refrain

from filing further documents on the docket until the initial pretrial conference.

       The Clerk of Court is hereby ordered to terminate the motion at docket

entry 14.

       SO ORDERED.

Dated: March 9, 2020
       New York, New York

 A copy of this Order was mailed by Chambers to:    KATHERINE POLK FAILLA
                                                   United States District Judge
 Boisey Caldwell
 25 Elliot Place
 Bronx, NY 10452
